Citation Nr: 0922930	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial increased rating for asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active military service from June 1965 to 
September 1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for asbestosis, and 
assigned a noncompensable (0 percent) evaluation. The Veteran 
has appealed the issue of entitlement to an initial 
compensable evaluation.

The case was previously remanded by the Board in August 2005 
for a new VA examination.  The Veteran underwent the 
requested VA examination in September 2005.  Upon the 
expiration of time, the Veteran was scheduled to undergo 
another VA examination in March 2009.  However, the Veteran 
failed to report to his scheduled examination.  Therefore, 
the Board shall decide the case on the already obtained 
evidence. 38 C.F.R. § 3.655(b).


FINDING OF FACT

Throughout the rating period on appeal, pulmonary function 
testing has failed to show that the Veteran's Forced Vital 
Capacity (FVC) is between 75 to 80 percent of the predicted 
value, or that the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is between 
66 to 80 percent of predicted value.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for asbestosis have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.97, Diagnostic Code (DC) 6833 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the Veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2008).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  A recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  

The Board notes that as this is an initial rating claim, it 
is considered a original claim for compensation.  The Veteran 
underwent VA examinations in December 2002 and September 
2005.  The Veteran was given proper notice of the VA 
examination with an examination request sent to him in March 
2009.  However, he did not appear for the examination.  As a 
result, the Board does not have before it the information 
which it had sought prior to the current adjudication.  As 
this is an original claim for compensation, the Board must 
come to a determination on the basis of information already 
included in the record.  38 C.F.R. § 3.655(b) (2008).  The 
Board reminds the Veteran that the duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran's service-connected asbestosis is evaluated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6833.  
Under these criteria, factors to consider to determine the 
proper evaluation include the Forced Vital Capacity (FVC) and 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).

In March 2003, the RO granted service connection for 
asbestosis and assigned a noncompensable evaluation. The 
Veteran has appealed the issue of entitlement to an initial 
compensable evaluation. The Veteran argues that a compensable 
rating is warranted because he has continuous shortness of 
breath, he uses an inhaler up to four times per day, and he 
has frequent coughing. He further asserts that he used his 
inhaler prior to his first pulmonary function test (PFT) and 
that this negatively skewed the results.

Pursuant to Diagnostic Code 6833, a 10 percent rating is 
warranted when the Forced Vital Capacity (FVC) is 75 to 80 
percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted.  A 30 percent rating is warranted 
for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 
percent predicted.  A 60 percent rating is warranted for a 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating is warranted for FVC less 
than 50 percent predicted, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 
6833 (2008).

In an April 2000 private treatment note, the Veteran's 
private physician diagnosed the Veteran with asbestosis based 
on findings of parenchymal and pleural changes shown by x-
ray.  The x-ray showed pleural plaques and interstitial 
changes in the mid and lower lung zones, bilaterally.  

A VA respiratory diseases examination report, dated in 
December 2002, stated that a pulmonary function test showed 
that the Veteran's FEC (forced expiratory capacity), FEV-1 
(forced expiratory volume in one second) and total lung 
capacity were all within normal limits, and the pulmonary 
function test was characterized as "normal."  However, the VA 
examination report did not specify the Veteran's FVC (forced 
vital capacity) and DLCO (SB) (diffusion capacity of carbon 
monoxide, single breath) results, which are the only two PFT 
results implicated under DC 6833 for a 10 percent rating.  
The examination cited to a chest x-ray conducted in December 
2002, which showed chronic lung changes.  The examiner stated 
that he was unable to determine if any of the changes present 
were secondary to the Veteran's asbestos exposure.  

Private treatment notes from April 2000 to November 2005 show 
references to asbestosis.  A March 2002 private treatment 
note from the Veteran's other private physician showed 
findings of forced vital capacity 97 percent of predicated 
value pre-drug and 100 percent post-drug.  Diffusion capacity 
of the lung study showed a pre-drug value of 156 percent 
predicated.  The physician indicated that the Veteran's 
dyspnea was likely related to his obesity.  The Veteran was 
prescribed inhalers for treatment of his shortness of breath 
and was encouraged to lose weight.  The assessment was 
history of asbestos exposure.  An April 2002 private chest 
examination showed that heart and mediastinal structures were 
normal, lungs were clear, and the thoracic cage was 
unremarkable.  

VA treatment notes from December 2002 show the FVC to be 4.27 
L, which is 82 percent of predicted and is within normal 
limits.  The FEV1 was 3.67 L, which was 99 percent of 
predicted, and also within normal limits.  There was no post-
bronchodilator response.  The total lung capacity was 6.77 L, 
which is 88 percent predicted, also within normal limits.  
With diffusion capacity being within normal limits, the PFT 
test was found to be normal.  The impression was chronic lung 
changes with few healed granulomas and bilateral apial 
pleural thickening as well as very subtle increase density in 
the right upper lateral chest, potentially representing 
artifact or being secondary to pleural thickening in that 
area.  Follow-up examination was suggested.

A VA January 2005 radiology report showed normal heart, clear 
lungs, mild COPD changes and no evidence of asbestosis.  The 
impression was mild COPD. 

The November 2005 VA Pulmonary Function Laboratory findings 
show normal spirometric values, indicative of the absence of 
any significant degree of obstructive pulmonary impairment 
and/or restrictive ventilatory defect.  Lung volume values 
were normal, indicating the absence of any hyperinflation, 
air trapping or restrictive process.  Diffusing capacity was 
found to be normal as indicated by the finding of normal 
values for both the diffusing capacity and the diffusing 
capacity in relation to the lung volume.  Bronchodilator 
therapy was administered followed by repeat spirometric 
testing, but it failed to demonstrate a significant change.  
Specifically, the relevant spirometry readings showed that 
FVC was 101 percent predicted; DLCO (SB) was not available.  
The conclusion was that the Veteran would likely not benefit 
from continued bronchodilator therapy.

The Veteran underwent another VA examination in December 
2005, at which time the November 2005 spirometry results, 
detailed above, were reviewed.  The Veteran reported dyspnea 
on exertion with moderate physical activity and shortness of 
breath when climbing stairs.  The examiner confirmed the 
diagnosis of asbestosis.  However, pulmonary PFT tests 
revealed normal spirometry values, normal lung volume and 
normal diffusing capacity. 

The Veteran's SSA records were obtained.  The records show 
that the Veteran described no respiratory distress and stated 
that he did not require pulmonary care, because his problems 
never elevated to such magnitude.  A May 2005 chest x-ray 
showed no remarkable findings.  The only complaint shown was 
coughing.  History of exposure to asbestos in work-related 
setting was noted as well.  A January 2006 note shows no 
evidence of asbestosis.  

The Veteran was scheduled to undergo another VA examination 
to assess his asbestosis due to the passage of time since the 
last VA examination.  However, the Veteran failed to report 
to his scheduled examination.  It was noted that the 
Veteran's current weight/body habitus and other medical 
conditions were more likely than not contributing to his 
symptoms due to a deconditioned state.

The PFT findings, listed above as well as other medical 
evidence, do not warrant a compensable rating under DC 6833.  
Indeed, the requirements for higher rating under that 
diagnostic code, FVC of 75 to 80 percent predicted, or DLCO 
(SB) of 66 to 80 percent predicted, have not been 
demonstrated.

There is no other evidence of record indicating that the 
Veteran has undergone additional pulmonary function testing.  
Therefore, based on the evidence of record, the Board finds 
that the preponderance of the evidence is against assigning a 
compensable rating for asbestosis.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected asbestosis.  
The Board does not doubt that the Veteran experiences 
episodes of shortness of breath.  However, the Veteran's PFT 
results, when applied to the rating criteria for asbestosis, 
simply do not warrant a compensable rating for any time since 
the effective date of service connection.  With regard to the 
Veteran's claim that his use of an inhaler prior to PFTs 
affects the results, the Board notes that in accordance with 
38 C.F.R. § 4.96(d)(4)&(5), PFTs are generally performed 
post-bronchodialation.  In any case, the Board notes that 
even pre-bronchodilator studies would not have been within 
the compensable range under the schedular criteria for DC 
6833. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for asbestosis, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2005, November 
2005, February 2006 and August 2006; a rating decision in 
March 2003; and a statement of the case in March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Entitlement to an initial compensable rating for asbestosis 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


